Title: To James Madison from James Taylor, 12 November 1805 (Abstract)
From: Taylor, James
To: Madison, James


          § From James Taylor. 12 November 1805, Jefferson County, Kentucky. “This by Doctr. Nicholas a Respective Young Gentn. out of My Neighbourhood, Who Can Inform you of our Connections in this Neighbourhood of their Healths &c We have had the greatest drouth this Summer I ever Saw, but Still there Will be good Crops of Corn Where the land was Tolerable Well Tended I think I Shall Make about 400 Barrells from about 50 Acres of Land. Pork at 15/⅌. Ct. Wheat @ 4/ pr. Bushl. Money is Scarce With us & Foreign Articles Very high. Doctr. Nicholas Accompynies Some Indians going in to the Federal City. My Compliments to Mrs. Madison.”
        